It is another year and another session of the General Assembly. We meet in the same Assembly Hall and deliver our addresses from the same rostrum, yet no modicum of protocol can mask the gaping divide in our ranks. We live in an increasingly fragile, unjust and unequal world. A small minority holds the reins of power and wealth among nations and, for the most part, within nations. The overwhelming majority of nations and their citizens are without power, without voice, without the means for a decent life, and often without peace and security. We may be called the United Nations, but the reality is that we are divided nations and societies.
Despite our deep divisions, however, our destinies are intertwined in a fundamental way. We share a common home: a small planet in a vast universe, a tiny boat in a vast ocean. Whatever calamity happens anywhere in our world — epidemics, poverty, violence, mass displacement, war, terror — it will eventually catch up with all of us.
We share the responsibility to address the fundamental problems of our common world. Certainly, the mighty and wealthy should shoulder bigger responsibility, as they command vast power and resources. It is only fair that more is asked of those to whom much has been given — or, more accurately, those who have appropriated much for themselves. We should unflaggingly remind them of their obligations and press them not for charity, but for enlightened self- interest that understands that might is not permanent and that only shared benefits are sustainable.
We would, however, be gravely mistaken and would have forgotten the lessons of history if we pinned all our hopes on the goodwill of those who currently enjoy disproportionate power, wealth and influence. Power does not readily concede its privileges of its own accord. It resorts to deception, coercion, pressure, sanctions, violence and war to maintain and, if possible, increase its privileges.
The developing countries and the marginalized peoples of the globe stand to gain most from a more peaceful, secure, just and equal world. They owe it to themselves and to coming generations to build solidarity and to steadfastly strive and work and innovate for a better world. It is their duty to ensure freedom, dignity and prosperity for their peoples.
Africa remains the most marginalized of all continents. Undoubtedly, there is some progress, more in some countries than in others. But talk of an African Renaissance, of fastest-growing economies, is misplaced and premature. We should not flatter ourselves or allow others to flatter us. Africa remains a producer and small-bit exporter of primary products. It retains minimum revenue from those exports, with foreign companies getting the lion’s share. Processing of primary products, value addition, industrialization and technology development barely exist. African economies, physical and social infrastructure, institutional and governance structures, and peace and security architectures remain undeveloped.
Yet Africa boasts tremendous human and natural resources. Indeed, over 60 per cent of global natural resources lie in Africa. It is only when Africa’s economies, the quality of its infrastructure, the standards of its health and educational institutions, the level of its artistic, scientific and technological products, the effectiveness of its institutions and enterprises and, more importantly, the quality of life of its citizens reflect more accurately its great potential that we can rightly speak of Africa taking its rightful place in the world. We should safeguard independence and sovereignty, fight ethnic polarization and rampant corruption, chart our own paths, develop bold and imaginative policies that suit our conditions, rely mainly on our own resources and build an Africa that meets the aspirations of its people and makes valuable contributions to humankind.
Eritrea is a young, strategically located nation with significant human and natural resources. It joined the community of independent nations a quarter of a century ago by dint of its people’s 30-year struggle for freedom and self-determination, fought and won against tremendous odds. As an independent nation, it has faced the full brunt of an unfair and unjust international order. It has faced demonization, ostracism, sanctions and armed aggression, and that sustained external hostility caused much harm to Eritrea and its people. It slowed down Eritrea’s progress, but it was not able to stop it. It could not shake the resolve of the Eritrean people and their Government. Eritrea was severely tested but emerged intact, more determined, more experienced and in many ways stronger. It is peaceful, stable, secure and harmonious: a haven of stability in a turbulent neighbourhood.
Eritrea is, quietly and without fanfare, engaged in comprehensive nation-building. It is pursuing policies and taking concrete measures to strengthen the unity and harmony of its people, fostering their political participation and unleashing their energies and talents. It is laying the groundwork for broad-based and sustainable economic development. It is putting modern infrastructure in place, step by step. It is working to ensure that all its citizens get good access to nutritious food, clean water, electricity, shelter, transport, communications, health care and educational services, as well as cultural, sports and recreational facilities.
Eritrea has also embarked on a massive water and soil conservation programme and an afforestation programme as part of its comprehensive plan to enhance the environment and fight climate change. Eritrea is confident that it will meet the Sustainable Development Goals ahead of time. In its ambitious development programme, Eritrea avoids dependency and relies first and foremost on its people and on its domestic resources. At the same time, it welcomes and encourages cooperation and partnership, with a focus on trade and investment. Eritrea also seeks to make a modest contribution to peace, stability and cooperation in its wider region, which includes the Nile basin, the Horn of Africa, the Red Sea basin and the Gulf. It has successfully fought and continues to fight radicalization, extremism and terrorism both on its own and in cooperation with its neighbours.
Eritrea extends its hands of friendship and solidarity to all peoples and nations who strive to build their countries and contribute to a fairer, more just and more equal world. Eritrea takes the initiative to engage with all countries, including those who differ with it. Eritrea strongly believes that its political, economic, social and diplomatic path would be smoother and easier if the external obstacles that have been on its path were removed. It therefore once again calls on the Security Council to lift the unfair and unjust sanctions imposed on it for the past nine years. There is no justification for them to continue, and they do not serve any useful purpose.
Another obstacle facing Eritrea — indeed, facing the whole Horn of Africa region — is the 15-year-old occupation of sovereign Eritrean territory by Ethiopia. Eritrea calls on the Security Council to ensure the end of that flagrant violation of international law and several United Nations resolutions.